DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.

Status of Claims
Claims 5 and 7-8 have been previously cancelled; therefore, Claims 1-4, 6, and 9-21 are currently pending in application 15/047,050.

Response to Amendments
The rejection of claims 1 – 4, 6, 9 and 10 – 21 under 35 U.S.C. §101 is withdrawn, due to Applicant’s amendment.
The rejections of claims 1 – 4, 6 and 9 – 21 under 35 U.S.C. §103(a) are maintained for reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 10, and 21  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The Applicant has amended the independent claims to include the following elements:
“processing by the benefits server at least a portion of the benefits related input, the employee persona, and an analysis of different clusters of personas from other employees to determine at least one nudge to at least partially influence the employee's selection of the at least one employee benefit”
The Examiner is unclear how the different clusters of personas are initially identified for analysis, and what type of analysis is completed on the different clusters to calculate an input that is further used to determine at least one nudge to at least partially influence the employee's selection of the at least one employee benefit. Is the analysis a factor analysis, a cluster analysis, or some other diagnostic analysis?

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.












Claim 1, 6, 9 – 12  and 14 – 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over Krumel et al. (US PgPub 20150178685 A1) in view of Zapantis et al. (US PgPub 20140302470 A1) and further in view of Racho (US PgPub 20150050970 A1).
Claims 1, 10, and 21:
Although independent claims 1, 10, and 21 are worded and/or structured slightly differently, they have the same scope and so they and their dependent claims are addressed together.  Any differences in the claims are indicated below.  Krumel discloses the following limitations as shown:
(claims 1, 10, and 21) An employee benefits server system comprising (Krumel [fig. 1] describes and/or discloses a “benefits selection server”):
a computing device comprising at least one processor  (Krumel [fig. 2] describes and/or discloses a processor);
a non-transitory computer readable medium, having stored thereon, instructions that when executed by the computing device, cause the computing device to perform operations where at least some of the operations occur within a local system or consumer device, the operations comprising (Krumel [0108] describes and/or discloses a medium having program instructions.):
associating the local system or consumer device with a benefits provider device, the benefits provider device including at least a benefits server and a diagnostic analysis database (Krumel [0033] states “The benefits selection platform 100 may include a benefits selection server 102 in communication with a benefits database 104, a profile database 106, and one or more user devices llOA-llON.” (emphasis added) where a ‘user device’ corresponds to a local or consumer device.);
execution of a browser program to deliver personalized benefits information within a website delivered on the local system or consumer device, the browser program displaying at least one employee diagnostic survey, the at least one employee diagnostic survey comprising a surveyance of attitudes about finance (Krumel in at least [fig.4] and [fig,7], Are interested in: Financial (720).  See also Krumel [0059] further states “At action 404, the questionnaire is provided to the user. The questionnaire may be provided in various formats, including but not limited to generating a web page form, sending the user an e-mail either formatted to accept responses or with a link to a web interface, generating a paper copy of the questionnaire to be mailed to the user, or the like.” (emphasis added));
enabling retrieval of benefits related input from a user using at least a wired communication interface or a wireless communication interface, the benefits input based on the content of the at least one employee diagnostic survey and comprising the attitudes about finance and employee preferences for saving, investing, insurance, and their financial future entered into the local system or consumer device (see previous regarding accepting responses.  (Krumel in at least [fig.7].  See also Krumel [0004] states “An embodiment of an example method may include receiving user profile data. The user profile data may include information defining one or more user characteristics.  The method may also include generating a user benefits profile using the user characteristics.” (Emphasis added).  See also Krumel [0005]. Krumel [0036] states “For example, the narrative may recite the user's family and living situation, provide a brief description of the user's financial status, the user's and the user's family's preexisting medical conditions, and the like. In some embodiments, the user may select a particular clause or phrase from a visual display of the benefits narrative and be taken to an interface for providing updated data to edit or correct the selected portions of the benefits narrative. For example, the user may select a clause relating to preexisting medical conditions and be taken to a question of a benefits questionnaire that allows the user to input preexisting medical conditions.”);
causing the benefits server to access persona for the employee from the diagnostic analysis database, the persona selected by the benefits server from a plurality of predetermined individualized attributes based at least in part on at least a portion of the benefits related input, wherein the individualized attributes include employee profile determination data based on behavioral economics-, the individualized attributes identifying a generalized profile of personal and financial characteristics and wherein the diagnostic analysis database comprises profile determination data based on financial psychology (Krumel [0036] states “The benefits narrative may also be used to suggest certain plan selections to the user based on characteristics of the user profile and the benefits plans. Similarly, the benefits narrative may be utilized to identify to the user gaps in their selected coverage or selected coverage that is not a good fit for their benefits profile (e.g., selection of a high deductible plan when the user has little in savings). For example, the narrative may recite the user's family and living situation, provide a brief description of the user's financial status, the user's and the user's family's preexisting medical conditions, and the like.” (Emphasis added).  Krumel [0066] states “Similarly, if the user profile indicates other special needs (e.g., a chronic condition, a high risk of an inheritable illness, or the like), then benefit plans corresponding to those special needs may be increased in priority. In some embodiments, multiple flags may control whether a particular benefit is essential. For example, a dental plan that offers orthodontic coverage may be flagged as essential if the user requires braces or has a child that requires braces, and the user's savings do not allow them to skip more than one or two pay checks, representing the financial hardship that would result from having to purchase an orthodontic device out-of-pocket.” (Emphasis added) where the emphasized text corresponds to elements involving ‘financial psychology’.  Krumel [0054] states “The benefits selection module 312 may be programmed to apply particular analyses to different types of benefits based on one or more rules for that particular benefit type.”  See also Krumel [0056] inter alia regarding inputting and analysis based on “one or more devices”.);
enabling retrieval of employee dependent information through the local system or consumer device using at least a wired communication interface or a wireless communication interface (Krumel [0048] states “For example, a user may be prompted to enter data indicating their age, medical history, number of dependents, desired retirement age, financial stability, and the like. In some embodiments, the contents of the benefits questionnaire may be determined ; and
and processing by the benefits server at least a portion of the benefits related input and employee persona to determine at least one employee benefit (Krumel [0036] states “The benefits narrative may also be used to suggest certain plan selections to the user based on characteristics of the user profile and the benefits plans.  Krumel [0066] states “Similarly, if the user profile indicates other special needs (e.g., a chronic condition, a high risk of an inheritable illness, or the like), then benefit plans corresponding to those special needs may be increased in priority.);
processing by the benefits server at least a portion of the benefits related input, the employee persona, and an analysis of different clusters of personas from other employees to determine at least one suggestion to at least partially influence the employee's selection of the at least one employee benefit (Krumel [0036], Benefits narrative generation module, “The benefits narrative may also be used to suggest certain plan selections to the user based on characteristics of the user profile and the benefits plans. Similarly, the benefits narrative may be utilized to identify to the user gaps in their selected coverage or selected coverage that is not a good fit for their benefits profile (e.g., selection of a high deductible plan when the user has little in savings). For example, the narrative may recite the user's family and living situation, provide a brief description of the user's financial status, the user's and the user's family's preexisting medical conditions, and the like. In some embodiments, the user may select a particular clause or phrase from a visual display of the benefits narrative and be taken to an interface for providing updated data to edit or correct the selected portions of the benefits narrative. For example, the user may select a clause relating to preexisting medical conditions and be taken to a question of a benefits questionnaire that allows the user to input preexisting medical conditions.”; See also [0098-0099] states “At action 1004, the user may provide the answers to the template processing questions. At action 1006, one or more template groups may be identified based on the template processing questions. For example, templates, such as the templates described with respect to FIG. 9, may be grouped into categories such as template groups for married users, single users, single users with children, and married users with children, users close to retirement age, and the like.  [0099] At action 1008, a benefits profile may be generated based on the answers provided to the template processing questions and a set of assumptions associated with each profile in the profile group or groups for which the user qualifies.  For example, different profiles may have different assumptions for the importance of retirement to the user, the user's overall health or medical history, the length of time the user can operate financially without a paycheck, and the like. The templates may thus contain default answers that "fill in the blanks" of the user benefits profile left unanswered after the user responds to the template processing questions.” (emphasis added) where the at least emphasized text illustrates the limitation.);
causing the benefits server to display at least one benefits election webpage on the local system or consumer device, the at least one benefits election webpage including the personalized benefits information based at least in part on the benefits server processing the at least a portion of the benefits related input and the employee persona to determine the at least one employee benefit (See Krumel [fig.5] describes and/or discloses the display of selection benefits.  Krumel [0008] states “The benefits narrative may be displayed concurrently with the benefits selection interface. In some embodiments, the benefits narrative is displayed after generating the benefits profile but prior to displaying the benefits selection interface, and the method further includes presenting the benefits narrative to confirm information contained within the benefits profile.”).
(claim 10) wherein the surveyance of attitudes about finance comprises a plurality of statements for which the user indicates level of agreement or disagreement through a user interface of the website using a response bar including a scale of agreement and disagreement ranging from strongly agree to strongly disagree (Krumel in at least [fig.7], A selection of the Financial icon (check mark) could be an indication of “strongly agree” to the question of category interest.)
(claim 21) wherein the at least one display comprises a modified product description customized to the employee's persona (Krumel [0027] states “The benefits profile is then used in conjunction with a set of parameterized benefits data to determine a set of benefits selections customized for the particular benefits profile.” (emphasis added).  Krumel [0058] further states “At action 402, the method 400 may determine a set of questionnaire contents based on the available benefits offerings. As described above, the questions included in the questionnaire may be tailored based on which benefits are to be evaluated for the particular user.” (emphasis added).  Finally, Krumel [0095] states “The user may be presented with the option to customize portions of the benefits narrative, the benefits profile, or the benefits selections associated with each narrative selection.” (emphasis added).).
Krumel fails to expressly disclose wherein the individualized attributes include employee profile determination data based on behavioral economics-, wherein the diagnostic analysis database comprises profile determination data based on financial psychology, but Zapantis, in an analogous art does as shown.  Zapantis in at least [0094] states “In some embodiments, the user's personal resources 20 can include a hospital, a general practitioner, a pediatrician, an ophthalmologist, a specialty surgeon, an obstetrics and gynecology physician, and ear, nose and throat doctor, a dentist, an orthodontist, an acupuncturist, a physical trainer, a chiropractor, a massage therapist, a life coach, a counselor, a psychologist, a psychiatrist, a nutritionist a rehabilitation therapist, a home health care practitioner, a landscaper, a computer repair specialist, a caterer, a house cleaning service, a dry cleaner and/or launderer, a restaurateur and/or diner, a bookkeeper, an accountant, an attorney, a tax attorney, a financial consultant, an employee benefits broker and/or consultant, an insurance representative, a tutor, a virtual assistant, a cosmetologist, a tailor or a spiritual advisor.” (emphasis added).  Note that determination data obtained by a professional as disclosed can reasonably be inferred as obtaining such information from a related organization.  Moreover, any differences associated with characterization of the data are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2106.
Both Krumel and Zapantis teach in the benefits provisioning arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the provisioning of expert advice as taught by Zapantis in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While Krumel does disclose a system/method wherein the “benefits narrative may also be used to suggest certain plan selections to the user based on characteristics of the user profile and the benefits plans.” (Krumel: [0036]), neither Krumel nor Zapantis specifically expressly disclose the following limitations. However, Racho, in an analogous art does as shown:
processing by the benefits server at least a portion of the benefits related input, the employee persona, and an analysis of different clusters of personas from other employees to determine at least one nudge to at least partially influence the employee's selection of the at least one employee benefit
wherein the at least one benefits election webpage includes the at least one nudge, the at least one nudge configured and arranged to at least partially influence the employee's selection of the at least one benefit
(claim 21) wherein the at least one nudge comprises a modified product description customized to the employee's persona.
Racho [0076] states “Behavioral economist Richard Thaler developed a concept called a “nudge." The "nudge" is intended as the "default" decision or choice in a system that requires a person to make a decision or a choice. The “nudge" is designed to affect the "choice architecture," or the way that choices are presented to persons, of a system or process so that persons failing to make an affirmative choice will receive the "default" decision preferred by the choice architect. As an example, Thaler pointed out that most employees fail to increase their contributions to retirement plans when they receive pay raises. This is often because the employee must take the affirmative step of requesting the contribution increase, meaning that the employee most often ends up with the default decision--which is no contribution increase. To change this choice architecture, Thaler devised a proposed "Save More Tomorrow" retirement plan. Companies adopting this plan would offer their employees a default choice where contributions to retirement plans would automatically increase commensurate with any increases in an employee's salary. The employee would have the option not to accept this default choice, but the employee would need to take an affirmative step to "opt out" since the default setting for the retirement plan would be the automatic contribution increase. Thus, the "nudge" would increase the amount that the employee would save for retirement because most employees would remain with the default choice.”)
















Krumel, Zapantis and Racho teach in the financial/psychology arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the concept of a ‘nudge’ as taught by Racho in the system of Krumel and Zapantis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Krumel discloses the following limitations as shown:
… wherein the attributes comprise or are related to at least one of a financial psychology and behavioral economics (Krumel [0005] refers to a user’s financial status.).
Krumel does not specifically disclose issues regarding ‘behavior’ per se, but Zapantis, in an analogous art does.  Zapantis in at least [0153] describes and/or discloses various attributes of behavior and can track and analyze behaviors related to goals.  Both Krumel and Zapantis teach in the benefits provisioning arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the provisioning of expert advice as taught by Zapantis in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, Krumel discloses the following limitation as shown:
… wherein the at least one suggestion comprises at least one of a sound, a verbal announcement, a display of text, and a display of graphics (Krumel: [0036]; Krumel [0105] states “In the first example 1300, if the user selects a time period of" 1 month" from the drop down control 1302, a text box 1304 may be displayed indicating that the user may wish to consider accident insurance. In this manner, inferences related to the user's benefits profile may be provided dynamically as the questionnaire is completed and the benefits profile is created.” (emphasis added) where the emphasized text corresponds to a ‘nudge’ as described in the Specification.)
Neither Krumel nor Zapantis specifically teach the use of the term ‘nudge’ per se, but Racho, in an analogous art does as shown.  Racho [0076] states “Behavioral economist Richard Thaler developed a concept called a “nudge." The "nudge" is intended as the "default" decision or choice in a system that requires a person to make a decision or a choice. The "nudge" is designed to affect the "choice architecture," or the way that choices are presented to persons, of a system or process so that persons failing to make an affirmative choice will receive the "default" decision preferred by the choice 
Krumel, Zapantis and Racho teach in the benefits provisioning and financial/psychology arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the concept of a ‘nudge’ as taught by Racho and effectuated in Krumel, in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Krumel fails to expressly disclose the following limitations, but Zapantis, in an analogous art does as shown:
… wherein the website includes a display of an employer dashboard, the dashboard configured and arranged to enable an employer to manage an employee's enrollment in substantially real time (Zapantis [0089] states “In this way, the portal can offer unbiased, non-governed reporting on both descriptive culture of the employee population, as well as authentic reporting on the use of all employer benefits, personal well-being programs, and other such offerings. In some embodiments, this can help an employer manage a return on investment for their employee benefits and personal well-being programs by reaching a mobile audience. Moreover, the systems and methods described herein can provide a single entry point (from a mobile, tablet or desktop computing device and/or display) to the internet, and can operate as an interface to a single entry management platform that can consolidate all benefits, personal well-being programs, lifestyle and entertainment programs, and offerings in general, including human resources announcements and reminders to the user.” (emphasis added) where the emphasized text indicates that a portal corresponds to a dashboard for managing.).
Both Krumel and Zapantis teach in the benefits provisioning arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the management portal or dashboard as taught by Zapantis in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Krumel fails to expressly disclose the following limitations, but Zapantis, in an analogous art does as shown:
…. wherein the employer dashboard includes at least one of a measure of the employees that have completed benefit enrollment, employees that completed benefit enrollment, and employees that have not initiated benefit enrollment (Zapantis [0164] states “For example, in some embodiments, the employer administrator can review and compile an analytics report using the lifestyle management system 10 that can monitor and track visits to the lifestyle management system 10 including for example at least unique visitors, the total hits and visits to various user created content or content received, curated and aggregated by the lifestyle management system 10.” (emphasis added) where the monitoring corresponds tracking enrollments.).
Both Krumel and Zapantis teach in the benefits provisioning arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the management portal or dashboard as taught by Zapantis in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Krumel fails to expressly disclose the following limitations, but Zapantis, in an analogous art does as shown:
… wherein the employer dashboard is configured and arranged to enable an employer to send an encouragement message to employees that have partially completed and delayed completion of benefit enrollment (Zapantis [0089] states “Moreover, the systems and methods described herein can provide a single entry point (from a mobile, tablet or desktop computing device and/or display) to the internet, and can operate as an interface to a single entry management platform that can consolidate all benefits, personal well-being programs, lifestyle and entertainment programs, and offerings in general, including human resources announcements and reminders to the user. Furthermore, using a combination of lifestyle board or category and content, and user defined boards, groups, goals with reminders, announcements, and team feedback and interaction, the systems and methods as described herein can provide a single entry point (i.e., access) for the user in daily life, offering a user a voluntary engagement experience to help the user manage one or more aspects of the lifestyle, and can consolidate relevant information for each user's lifestyle issues and interests.” (emphasis added) where the text reads on and renders as obvious the claim limitation.).
Both Krumel and Zapantis teach in the benefits provisioning arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the management portal or dashboard as taught by Zapantis in the system of Krumel, since the claimed invention is 

As per Claim 15, Krumel fails to expressly disclose the following limitations, but Zapantis, in an analogous art does as shown:
… wherein the employer dashboard is configured and arranged to enable an employer to send an announcement to employees that have not started enrollment (Zapantis [0089] states “Moreover, the systems and methods described herein can provide a single entry point (from a mobile, tablet or desktop computing device and/or display) to the internet, and can operate as an interface to a single entry management platform that can consolidate all benefits, personal well-being programs, lifestyle and entertainment programs, and offerings in general, including human resources announcements and reminders to the user. Furthermore, using a combination of lifestyle board or category and content, and user defined boards, groups, goals with reminders, announcements, and team feedback and interaction, the systems and methods as described herein can provide a single entry point (i.e., access) for the user in daily life, offering a user a voluntary engagement experience to help the user manage one or more aspects of the lifestyle, and can consolidate relevant information for each user's lifestyle issues and interests.” (emphasis added) where the text in general and the reference to ‘reminders’ reads on and renders as obvious the claim limitation.).
Both Krumel and Zapantis teach in the benefits provisioning arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the management portal or dashboard as taught by Zapantis in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Krumel discloses the following limitation as shown:
… wherein the at least one employee diagnostic survey comprises a surveyance of at least one of demographics, financial resources, assets and obligations, insurance product ownership, and investment product ownership (Krumel [0005] states “In some embodiments, the method may also include, in response to receiving confirmation of the benefits selections, enrolling the user in the at least one benefit plan corresponding to the one or more benefits selections. The at least one benefit plan may include at least one of a medical insurance plan, a life insurance plan, a dental insurance plan, a vision insurance plan, a disability insurance plan, a health savings account contribution, a legal services insurance plan, a retirement contribution, or a catastrophic illness insurance plan. The one or more properties may include a user marital status, whether the user has children, whether the user has a mortgage, the user's age, whether the user is a smoker, whether the user wears corrective lenses, a preexisting medical condition, or a user financial status. The user profile data may be received as responses to a questionnaire, and the method may include providing the questionnaire to the user. The questionnaire may be generated by determining a set of questions associated with the set of benefits offerings, and adding the set of questions to the questionnaire. The questionnaire may also be generated by determining at least one question not associated with the set of benefits offerings, and removing the at least one question from the questionnaire.” (emphasis added)).

As per Claim 17, Krumel discloses the following limitation as shown:
… wherein the at least one employee diagnostic further survey comprises questions related to at least one of the employees savings for retirement, financial advisor image, lifestyle characteristics, and preferences for information delivery style (See at least [fig.7]; Krumel [0048] states “A set of benefits questionnaire answers 302 may be provided as input to the data flow. The benefits questionnaire answers 302 may include answers to one or more questions provided to a user at the beginning of the benefits selection process. For example, a user may be prompted to enter data indicating their age, medical history, number of dependents, desired retirement age, financial stability, and the like. In some embodiments, the contents of the benefits questionnaire may be determined dynamically based on the benefits offerings available. In this manner, embodiments may reduce or eliminate redundant or superfluous questions, thus streamlining the data input process for the user. For example, if the benefits offerings do not include a vision insurance plan, then the benefits questionnaire may not include questions directed to whether the user requires corrective lenses. For example, for each particular plan type and/or features offered by a particular plan, a comparison may be made to a question matrix. The question matrix may include questions that are keyed to particular plan types and features. If an offered plan type or plan feature matches a flag set for a particular question in the question matrix, the question may be added to the questionnaire presented to the user. For example, the presence of a life insurance offering may trigger inclusion of questions related to whether the user has a mortgage, children, and a particular savings account balance. Questions may be deduplicated to ensure that each question is only answered once. In some embodiments, questions that have already been answered prior to generation of the question profile (e.g., questions with answers provided by a background check or via a user personnel file) may be identified so as not to ask the user for redundant information. In some embodiments, information gathered prior to the questionnaire may be presented to the user for confirmation.”).

As per Claim 18, Krumel discloses the following limitation as shown:
… wherein the at least one benefits election webpage comprises benefits information or elections related to at least one of life insurance, paycheck protection, dental insurance, and vision insurance (Krumel [0005] states “In some embodiments, the method may also include, in .

As per Claim 19, Krumel discloses the following limitation as shown:
… wherein the paycheck protection comprises at least one of short term disability insurance and long-term disability insurance (Krumel [0029] states “Similarly, examples of benefits plans may include life insurance plans for the user and the user's family, pension and deferred compensation retirement plans, dental insurance plans, vision insurance plans, long-term and short-term disability insurance, supplemental health insurance plans, flexible savings accounts, health savings accounts, and the like.” (emphasis added)).

As per Claim 20, Krumel discloses the following limitation as shown:
… further comprising operations that: cause the benefits server to display an employee health survey (Krumel [0099] describes and/or discloses questionnaire regarding health and medical history where the questionnaire is displayed as in Krumel [0059].); and
enable retrieval of employee health information through the local system or consumer device using at least a wired communication interface or a wireless communication interface (see preceding).

Claim 2 – 4 and 13 are rejected under 35 U.S.C. §103(a) as being unpatentable over Krumel et al. (US PgPub 20150178685 A1) in view of Zapantis, et al. (US PgPub 20140302470 A1) in view of Racho (US PgPub 20150050970 A1) and further in view of Ruma (US PgPub 20170308691 A1).
As per Claim 2, Krumel, Zapantis, and Racho fail to expressly disclose the following limitations, but Ruma, in an analogous art does as shown.
… wherein the associating the local system or consumer device with a benefits provider device includes executing a two-step authentication process of the employee based on information provided by the employee (Ruma [0029] states “Such information may be used in embodiments of the invention to further identify the user through such methods as a two-step authentication and also allow the initiated or an administrator of the system to contact the user should additional information be required.” (emphasis added).  But see also Krumel [0034] regarding access.).
Both Krumel and Ruma teach in the consumer device interactivity arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a two-step authentication procedure as taught by Ruma in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Krumel, Zapantis, and Racho fail to expressly disclose the following limitations, but Ruma, in an analogous art does as shown.
… wherein the two-step authentication includes:
processing a login of a user on the local system or consumer device using at least a wired communication interface or a wireless communication interface (Ruma [0029] states “As the result of this request, the computing device may then receive a connection or login request from the user.” (emphasis added) where a ‘connection’ indicates a wired or wireless linkage between devices.);
processing identification information provided by the user (Ruma [0029] states “An algorithm of the invention may determine if the user has previously registered the computing device that the user is using to perform the authentication process. If the user has not previously registered, the computing device may prompt the user to install any required software and authenticate the computer device if required by the embodiment of the invention.” (emphasis added));
accessing an employee database and processing an identification match of the user with at least one employee record confirming the user as an employee (Ruma [0038] states “Such an embodiment may require that a computer device be validated along with a user's account 430. Embodiments of the invention may organize and store acknowledgement and authentication data in a database to allow for later retrieval by an initiator, a user, or other interested parties who have been granted access to the data.  Such embodiments may allow these parties to sort and retrieve the data to allow for rapid retrieval of acknowledgement data in order to identify an agreement or other acknowledged instrument and quickly access authentication data to confirm the identity of the user should there be a dispute over the authenticity of the acknowledgement.” (emphasis added)); and
coupling to at least one remote or non-local 3rd party database server and processing a test of authentication of the employee using background information from the 3rd party database server (Ruma [0034] states “When the acknowledgement process is completed, the acknowledgement record, including the captured verification records, may be sent to the initiator or third party for verification that the amount of time from when the acknowledgement process started until the time the acknowledgement record was transmitted to the initiator or third party does not exceed the amount of time designated by the initiator when the request for acknowledgement was sent.” (emphasis added)).
Both Krumel and Ruma teach in the consumer device interactivity arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a two-step authentication procedure as taught by Ruma in the system of Krumel, since the claimed invention is 

As per Claim 4, Krumel, Zapantis, and Racho fail to expressly disclose the following limitations, but Ruma, in a related art does as shown:
… wherein a pre-enrollment email communication to the user precedes the login of the user (Ruma [0029] states “The system may then communicate the authentication request to the user 410. Such a request may be communicated through such known methods as email, text, telephone, and other methods of communication to which a user may have access. In some embodiments of the invention, the system may communicate the request using the computing device 100 with which the authentication process is conducted. In such embodiments, a message or some other notification may be displayed by the computing device. As the result of this request, the computing device may then receive a connection or login request from the user.” (emphasis added))
Both Krumel and Ruma teach in the consumer device interactivity arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a two-step authentication procedure as taught by Ruma in the system of Krumel, Zapantis and Racho, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Krumel, Zapantis, and Racho fail to expressly disclose the following limitations, but Ruma, in an analogous art does as shown:
…. wherein the employer dashboard is configured and arranged to enable an employer to send an acknowledgment or congratulations to employees that have completed enrollment (Ruma in at .
Krumel, Zapantis, Racho and Ruma teach in the benefits and authentication arts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the management portal or dashboard as taught by Zapantis along with the acknowledgement process in the system of Krumel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments

































Applicant's arguments filed on 11/27/2020, with respect to Claims 1-4, 6, and 9-21, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as NON-FINAL, based on the rejection above.  
Applicant’s arguments are addressed in the rejection above.


Conclusion
























The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629